COX, J.
The evidence in this case shows that the notice of day of trial before Esquire Dale, after the case reached him on change of venue, was served on Bannister as attorney for this plaintiff, and this is the sole reliance of plaintiff for a reversal of this judgment. It is true that service of such notice upon the attorney of a *440party is not sufficient, and, hence, is the same as no notice. The want of such notice, however, is not jurisdictional and does not render the judgment, entered without such notice, void. [Cullen v. Collison, 110 Mo. App. 174, 80 S. W. 290.]
This judgment, then, was not void, but was irregular. The object of requiring the service of this notice is to give the parties an opportunity to appear at the trial and prosecute or 'defend, as the case may be, and if a party can make a fair showing that the want of such notice prevented his appearance and that if given an opportunity to defend, he has a meritorious defense, the proof of these facts ought to entitle him to relief. Two things, however, are necessary in order to invoke the aid of a court of equity. These are, that he have a meritorious defense, and that his failure to assert it at the trial was not the result of his own negligence. As to the showing of a meritorious defense, the authorities all agree that this showing must be made, but as to how- it is to be made they are not clear. That is, whether it is sufficient to allege in the petition that the plaintiff has a meritorious defense or whether he should go farther and offer proof to the chancellor of the facts constituting his defense.
It has been uniformly held in this State that a general allegation in the petition that the plaintiff has a meritorious defense to the original suit, is not sufficient, but the pleader must set out the facts which constitute his defense, and there have been some intimations that he must go farther, and prove to the chancellor the truth of his allegations. [See, Sauer v. City of Kansas, 69 Mo. 46; Steyermark v. Landau, 121 Mo. App. 402, 99 S. W. 41; Goldie Construction Co. v. Ritch Construction Co., 112 Mo. App. 147, 86 S. W. 587.]
In cases like this, in which the defense is an affirmative one, we think the correct rule to be that while the chancellor should not try the case upon its merits, he should require the plaintiff to offer enough proof of *441his alleged defense to show that if given a trial npon the merits he could, at least, make a prima facie case. This is but a reasonable requirement, for unless he is able to furnish such proof, a trial would avail him nothing, and a court of equity should not be asked to do a useless thing.
In this case, the petition alleges that the debt had been paid and that plaintiff held a receipt for the same, but he offered no proof of these facts. Our conclusion is that for this reason the court was right in refusing the relief prayed for.
The court may also have found that the failure of plaintiff to make a defense or to appeal from the judgment against him was the result of his own carelessness. There was evidence tending strongly to show that the change of venue was taken by this plaintiff in order to give him time to make a trip to California, and that he did go to California, and did not return until after the judgment was rendered, but did return and went to the home of the justice and examined his docket in time to have taken an appeal after the judgment was rendered. When he left for California, he did so without leaving- anyone to look after this law-suit, and consider--ing all these circumstances, the court may very well have found that had this plaintiff used the care which an ordinarily prudent business man would use in his own business affairs, he could have protected his rights without resorting to a court of equity, and such finding would of itself sustain this judgment. The judgment is affirmed.
All concur.